


Exhibit 10.3.3

 

FEDERAL HOME LOAN BANK OF BOSTON

2008 EXECUTIVE INCENTIVE PLAN

March, 2008

 

PURPOSE

 

The Federal Home Loan Bank of Boston (Bank) has established an Executive
Incentive Plan (EIP) to:

·                  promote achievement of the Bank’s financial plan and
strategic objectives as spelled out in the 2008 Strategic Business Plan;

·                  provide a total rewards package that is competitive with
other financial institutions in the employment markets in which the Bank
competes, including other Federal Home Loan Banks; and

·                  facilitate the retention and commitment of corporate
officers.

 


BANK’S OBJECTIVES FOR 2008


 

The focus of the Bank’s 2008 Strategic Business Plan can again be summarized in
two words: profitable growth.  The Bank continues to target steady growth in
business with members in terms of both advances and mortgages. While the overall
focus will be profitable growth, we will continue to enhance the operational
infrastructure, and we will maintain and reinforce the Bank’s commitment to
conservative and prudent risk management and compliance.

 

The goals in the 2008 EIP are designed to reinforce the profitable growth focus
of the 2008 Strategic Business Plan.  They are also designed to incent
achievement of individual contributions to department-specific financial and
non-financial initiatives in alignment with the strategic plan.

 

--------------------------------------------------------------------------------


 

The incentive goals are summarized in the following table with more detail
following:

 

 

 

Weight

 

 

 

 

 

 

 

Goal

 

Pres.

 

1

 

2

 

Threshold

 

Target

 

Excess

 

Pre-assessment Core ROE Spread to three-month LIBOR – Subject to Achievement of
Net Income of at least $148.58 million

 

25

%

20

%

10

%

235 basis points

 

335 basis points

 

435 basis points

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage Growth in Average Member Credit Extension (Advances and Letters of
Credit, net of CDA and NEF) Balances 2008 Over 2007 With National,
Growth-Oriented, and Insurance Company Segments

 

12.5

%

10

%

10

%

4 percent

 

10 percent

 

16 percent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage Growth in Average Member Credit Extension (Advances and Letters of
Credit, net of CDA and NEF) Balances 2008 Over 2007 With Community Bank and
Credit Union Segments

 

12.5

%

10

%

10

%

3 percent

 

5 percent

 

8 percent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage Growth in Targeted Mission-Related Advances Programs (CDA and NEF)
2008 Over 2007

 

5

%

5

%

5

%

10 percent

 

20 percent

 

30 percent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Examination Results

 

15

%

15

%

15

%

“2” rating in 2008 exam report

 

N.A.

 

“1” rating in 2008 exam report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Individual, Department-Specific Component

 

0

%

0

%

25

%

As defined

 

As defined

 

As defined

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Discretionary Component

 

30

%

40

%

25

%

As documented by supervisor

 

As documented by supervisor

 

As documented by supervisor

 

 

Profitability Goal

 

2008 Goal:

 

Pre-assessment Core ROE Spread to three-month LIBOR

Weight:

 

President: 25 percent; Tier 1: 20 percent; Tier 2: 10 percent

Threshold:

 

235 basis points

Target:

 

335 basis points

Excess:

 

435 basis points

 

2

--------------------------------------------------------------------------------


 

Note:  Payout for this goal will only be made if the Bank’s 2008 net income is
at least eighty-five (85) percent of the 2008 Strategic Business Plan base net
income case of $174.8million, or $148.58 million.

 

The Pre-assessment Core Return on Equity (ROE) minus Average Daily Three-Month
LIBOR is calculated as follows:

 

Pre-assessment Core ROE =

Pre - assessement Core Net Income

 

Average Daily Capital

 

 

Pre-assessment Core Net Income =

Net Income – (Prepayment Fees – Historical Prepayment Fee Amortization)

+ (Debt Retirement Costs – Historical Debt Retirement Cost Amortization)

– Net Fair Value Adjustments + REFCorp Expense + AHP Expense

 

Net Income = 2008 net income reported in accordance with GAAP in the United
States.

 

Average Daily Capital = the average daily balance of paid in capital stock
(excluding mandatorily redeemable capital stock classified as a liability under
GAAP) plus retained earnings. Accumulated Other Comprehensive Income is
excluded.

 

Historical Prepayment Fee Amortization = the current-period, straight-line
amortization of all historical prepayment fees over the original remaining lives
of the prepaid assets.

 

Historical Debt Retirement Cost Amortization = the current-period, straight-line
amortization of all historical debt retirement costs over the original remaining
lives of the retired liabilities.

 

Net Fair Value Adjustments = the net unrealized gains and losses as recognized
under GAAP attributable to hedges, whether economic hedges or SFAS
133-qualifying hedges, plus trading securities gains and losses. However,
valuation adjustments attributable to other-than-temporary impairments are to be
included in Pre-assessment Core Net Income.

 

In the event that the Bank is required to adjust current period net income to
correct prior period accounting errors, positive adjustments to net income
resulting from the correction of prior period accounting errors are to be
excluded from Pre-assessment Core Net Income, while negative adjustments are to
be retained in Pre-assessment Core Net Income.

 

The exclusion of prepayment fee income and associated debt retirement and swap
unwind expense from the core ROE metric removes the potential for “windfall”
compensation in the event of heavy prepayment fee income and removes a potential
disincentive to prudently respond to prepayment events by excluding the
otherwise punitive cost of debt retirement and swap unwind expense.  The
exclusion of net unrealized fair value adjustments is consistent with the way
that management projects its financial performance and reflects the fact that
these adjustments are merely timing adjustments to net income that have no net
impact to the Bank’s net income if gains or losses are never realized.

 

3

--------------------------------------------------------------------------------


 

It is the Bank’s intention that its net income and ROE are generally positively
correlated with short-term interest rates.  To neutralize the bias of Bank’s
natural performance relative to interest rates fluctuations, which are beyond
management’s control, the trend in interest rates, as reflected by the Average
Daily Three-Month LIBOR Yield, is subtracted.  The Pre-assessment Core ROE minus
Average Daily Three-Month LIBOR Yield also eliminates a tax bias associated with
REFCorp and AHP, which tend to cause ROE to change less than the change in
interest rates due to the “tax” effect that REFCorp and AHP impose.  It does,
however, retain an incentive for operating efficiencies, since projected core
ROE will be reduced to the extent the Bank’s operating expenses increase.

 

Growth Goals

 

2008 GOAL:

 

GROWTH IN AVERAGE MEMBER CREDIT EXTENSIONS (ADVANCES AND LETTERS OF CREDIT, NET
OF CDA AND NEF) WITH NATIONAL, GROWTH-ORIENTED, AND INSURANCE COMPANY ACCOUNTS

Weight:

 

President: 12.5 percent; Tier 1: 10 percent; Tier 2: 10 percent

Threshold:

 

4 percent

TARGET:

 

10 PERCENT

Excess:

 

16 percent

 

 

 

2008 GOAL:

 

GROWTH IN AVERAGE MEMBER CREDIT EXTENSIONS (ADVANCES AND LETTERS OF CREDIT, NET
OF CDA AND NEF) WITH COMMUNITY BANK AND CREDIT UNION SEGMENTS

Weight:

 

President: 12.5 percent; Tier 1: 10 percent; Tier 2: 10 percent

Threshold:

 

3 percent

Target:

 

5 percent

Excess:

 

8 percent

 

 

 

2008 GOAL:

 

GROWTH IN AVERAGE TARGETED MISSION-RELATED ADVANCES PROGRAMS

Weight:

 

President: 5 percent; Tier 1: 5 percent; Tier 2: 5 percent

THRESHOLD:

 

10 PERCENT

TARGET:

 

20 PERCENT

Excess:

 

30 percent

 

To achieve the projected level of growth, management will continue to implement
the member differentiation strategy that began in 2006.  This effort began with
the alignment of processes, structures, people and systems to support and
deliver the core elements of the strategy.  Other processes that are integral to
the strategy will also continue to be identified and aligned.  Top priority
within this strategy is given to delivering solutions to the national account
segment and implementing collateral policy and process changes in support of
solutions for all segments.

 

For purposes of the 2008 EIP, the five member segments have been aggregated into
two groups with similar characteristics.  An average growth target based on
advances and letters of credit has been established for each group.(i)  The
table below shows the starting and target ending balances for these two groups:

--------------------------------------------------------------------------------

(i) Average Advances and Letters of Credit Balances are defined as the average
daily balance of advances and Letters of Credit (net of CDA and NEF).  If a
member merges into a non-member, the merged entity’s balances will be excluded
from the calculation for 2008 and the average balance for 2007.  If, for
example, a community bank member is merged into a national account member, all
of the merged member’s balances for 2007 and to the 2008 merger date will be
included in the national account member group. The 2007 year-end average numbers
exclude all institutions that were merged or acquired through January 2, 2008.

 

 

4

--------------------------------------------------------------------------------


 

$ Billions

 

2007 Projected Average
Advances and Letters of
Credit (Net of CDA and
NEF) Base

 

Target Growth

 

2008 Projected Average
Advances and Letters of Credit
(Net of CDA and NEF)

National, Growth-Oriented, and Insurance Company Accounts

 

$

36.5 billion

 

10.4 percent

 

$

40.3 billion

Community Bank and Credit Union Accounts

 

$

8.0 billion

 

4.5 percent

 

$

8.4 billion

 

The Bank currently holds a 67 percent market share of the wholesale funding used
by national accounts and an 87 percent market share of wholesale funding used by
growth oriented institutions.  The Bank will aggressively seek to expand its
market share in 2008 through pricing, product development and streamlining
internal policies and procedures to create a more user-friendly experience for
members.  In addition, the Bank is expanding its efforts to reach the insurance
industry with products that address their business needs.  These institutions do
not access the traditional wholesale funding market used by banks.

 

In contrast, the Bank enjoys a nearly 100 percent market share of wholesale
funding used by community institutions and credit unions.  Growth in advances
from this segment will be dependent on the Bank’s ability to help members expand
their own market share pursuant to their own business plans.  The Bank will also
compete for funding increasingly being diversified into brokered CD and with
Wall Street firms.

 

Member demand for letters of credit is increasing for targeted purposes.  The
Bank earns a spread that is comparable to advances and remains well protected
from credit and other potential sources of risk.  As a result, letters of credit
are included in the base and projections as a valuable product to the membership
that provides a reasonable return at reasonable risk to the Bank.

 

Management is managing MPF volume by not seeking master commitments from its
largest PFIs.  As a result, MPF volume is not included in the 2008 EIP goals.

 

The focus of the mission-related metric will be to expand member lending
activities in the communities they serve through the Bank’s Community
Development Advances (CDA) and New England Fund (NEF) advances.(ii)

 

The projected average CDA and NEF advances balance for 2007 is $2.1 billion.  A
twenty percent increase would grow average mission-related advances to $2.5
billion.  This increase would be driven by relatively small advances
disbursements.

 

Bank staff will actively use the outreach and education tools available to
achieve the goal, including the successful Community Development Consult
program, funding strategies, training programs, and publication of examples of
successful initiatives.

 

--------------------------------------------------------------------------------

(ii) This goal is measured using the following advance product types: 822, 873,
877, 878, 879, 903, 904, and 914 and any new housing and community development
product codes introdued during the Plan year.

 

5

--------------------------------------------------------------------------------


 

Exam Goal

 

2008 GOAL:

 

EXAMINATION RESULT

Weights:

 

President: 15 percent; Tier 1: 15 percent; Tier 2: 15 percent

Threshold:

 

“2” rating in 2008 exam report

Target:

 

None

Excess:

 

“1” rating in 2008 exam report

 

In the 2008 Report of Examination (ROE), the Federal Housing Finance Board
(Finance Board) will rate the Bank “1,” “2,” “3,” or “4.”, with “1” being the
highest possible rating and “4” being the lowest.  A payment on this goal will
be made at threshold if the Bank’s rating is “2.”  A “1” rating will result in
an excess payout on this goal.

 

Participants whose immediate area(s) of responsibility receive a new or repeat
finding of an Unsafe or Unsound Practice or Condition in the 2008 ROE will not
be entitled to any award for this goal.  The President may, at his discretion,
recommend no award or a reduced award for a participant for this goal based on a
new or repeat finding in the ROE.  If, on review, the Finance Board subsequently
reverses the Unsafe or Unsound Practice or Condition or other finding, the
President may recommend reinstatement of such award.

 

Individual, Department-Specific Component

 

Weights:

 

President: 0 percent; Tier 1: 0 percent; Tier 2: 25 percent

Threshold:

 

As defined by manager

Target:

 

As defined by manager

Excess:

 

As defined by manager

 

EIP participants are responsible for significant department-specific initiatives
and projects that contribute to the success of the bank. The Individual,
Department-Specific Component provides for recognition of the participant’s
successful completion of those initiatives.

 

Payments awarded under the Individual, Department-Specific Component will take
into consideration the participant’s achievement of one to three individual,
department-specific initiatives, established at the beginning of the plan year.
The initiatives may be non-financial, operational objectives or may add
additional weight to a profitability or growth goal. Revisions to these
initiatives may be considered on a case-by-case basis during the year but must
be approved, in writing, by the President and Chief Executive Officer.

 

Payments under the Individual, Department-Specific Component will be based on
the individual’s combined, overall performance on the one to three individual,
department-specific initiatives, as evaluated by the participant’s manager.  The
initiatives may be shared within a department or across multiple departments,
but the manager’s assessment will be based on the participant’s individual
contribution as well as the overall achievement of the initiative.  Managers may
select a payout percentage for individual, department-specific objectives from a
range of threshold to a maximum payout at excess to recognize the degree to
which the EIP participant accomplished these results.  If the individual,
department-specific initiative(s) are not substantially achieved, the manager
may award zero for this component.  Managers need to

 

6

--------------------------------------------------------------------------------


 

provide reasonable documentation as the basis for any award recommended under
this component.

 

DISCRETIONARY COMPONENT

 

Weights:

 

President: 30 percent; Tier 1: 40 percent; Tier 2: 25 percent

Threshold:

 

As defined by manager

Target:

 

As defined by manager

Excess:

 

As defined by manager

 

It is understood that the success of the bank in achieving its goals as set
forth in the Plan requires individual contribution.  Payments awarded under the
Discretionary Component will take into consideration and recognize an individual
participant’s achievement of and contribution toward Bank, department, or
individual goals or initiatives, as assessed by the President or the
participant’s manager and recommended to the Personnel Committee.

 

For Tier I participants, the Discretionary Component may include the President’s
or the manager’s assessment of achievement of a participant’s individual and
department-specific goals, including operational initiatives, established at the
beginning of the plan year.  It also may include an evaluation of the
participant’s contributions in areas such as expense control and operational
efficiency, risk management and control, Board communication, and succession
planning.  There may also be a subjective element in this component so that the
President or manager can award a participant’s leadership, work ethic, attitude,
or other such similar intangible attribute that contributes to the Bank’s
success.

 

The President or participant’s manager may recommend a payout percentage for the
Discretionary Component from a range of threshold to a maximum payout at excess
to recognize the degree of achievement and contribution.  The President or
manager may also recommend zero award for this component.  The President or
manager needs to provide reasonable documentation to the Personnel Committee
that states the basis for whatever award is recommended under the Discretionary
Component for Tier I participants.

 

For Tier II participants, the manager will assess, recommend and document a
payout percentage as discussed above for Tier I participants, as applicable, but
excluding the achievement of the one to three individual, department-specific
initiatives awarded under the Individual, Department-Specific Component.

 

For the President, the Personnel Committee will assess, recommend and document a
payout percentage as discussed above for Tier I participants. At the end of the
plan year, the President will provide the Personnel Committee with a
self-assessment of individual, Bank and personal achievements to be used in
determining the Discretionary Component award.

 

7

--------------------------------------------------------------------------------


 

Incentive Potential

 

Eligible employees will be assigned an incentive award potential expressed as a
percentage of the incumbent’s base salary in effect at year-end 2008 as follows:

 

 

 

Incentive as a Percent of Salary

 

 

 

Threshold

 

Target

 

Excess

 

 

 

 

 

 

 

 

 

President

 

25.00

%

50.00

%

75.00

%

 

 

 

 

 

 

 

 

Tier I

 

18.75

%

37.50

%

56.25

%

 

 

 

 

 

 

 

 

Tier II

 

15.00

%

30.00

%

45.00

%

 

2008 Participation

 

The following individuals are participants in the EIP for 2008:(iii)

 

President

 

Tier I

 

Tier II

 

Michael A. Jessee

 

Janelle K. Authur

 

Daniel H. Devine

 

 

 

Earl W. Baucom

 

Brian G. Donahue

 

 

 

George H. Collins

 

John F. Henderson, Jr.

 

 

 

M. Susan Elliott

 

Kelly A. LaCava

 

 

 

William P. Hamilton

 

Rachele McDonough

 

 

 

Ellen McLaughlin

 

William J. Murphy

 

 

 

Frank Nitkiewicz

 

Paul T. Pouliot

 

 

 

William L. Oakley

 

Allison Santoro

 

 

 

 

 

Paul W. Webber

 

 

 

 

 

Kevin Whittaker

 

 

 

 

 

Kenneth A. Willis

 

 

EIP Administration

 

The EIP is administered by the Personnel Committee of the Board of Directors
(Committee), which shall have full power and binding authority to construe,
interpret, and administer the EIP, and to adjust it during or at the end of the
calendar year covered by the EIP for extraordinary circumstances.  Extraordinary
circumstances may include changes in business strategy, termination or
commencement of business lines, impact of severe economic fluctuations,
significant growth or consolidation of the membership base, or significant
regulatory or other changes impacting the Bank or Bank System.

 

The Committee reserves the right at any time to amend, suspend or terminate the
EIP in whole or in part, for any reason, and without the consent of any EIP
participant.

 

The Bank’s President and Chief Executive Officer will determine participation in
the EIP with the concurrence of the Committee.

--------------------------------------------------------------------------------

(iii) All corporate officers are listed as EIP participants with one exception:
Paul Peduto, First Vice President, Sales and Business Development.  Mr. Peduto
is a participant in the Bank’s Sales Incentive Plan and is eligible for an
incentive award equivalent to a Tier II participant in the EIP.

 

8

--------------------------------------------------------------------------------


 

EIP awards shall not be considered earned or payable, in whole or in part, to
any participant for any reason until they are finally determined by the Bank’s
President and Chief Executive Officer with the concurrence of the Committee
following the end of the plan year.  Moreover, unless otherwise specifically
determined by the President and Chief Executive Officer with the concurrence of
the Committee, a participant will be entitled to payment of an award only if the
participant is employed on the date of payment of the award.  However, any
individual hired or promoted into an eligible position during the plan year that
is granted an award shall have any such incentive award prorated based on months
of EIP participation, providing he/she has served a minimum of six months in
that role and otherwise satisfies the EIP’s requirements.

 

Except as set forth in the following paragraphs, any EIP participant who
terminates employment for any reason, whether voluntarily or involuntarily,
before the end of the plan year, defined as the period January 1, 2008 through
December 31, 2008, shall not be entitled to any award, except as otherwise
determined by the Bank’s President and Chief Executive Officer, with the
concurrence of the Committee, at their sole discretion.

 

EIP participants who are eligible to retire from employment with the Bank prior
to the conclusion of the plan year may receive a pro rata payment of any
incentive award as determined and recommended by the Bank’s President and Chief
Executive Officer, with the concurrence of the Committee, based on the months of
completed service as an EIP participant during the plan year.  To be eligible,
the participant must complete at least six months of service in the plan year
and otherwise satisfy the EIP’s requirements and must be i) eligible for normal
retirement as defined in the Pentegra Defined Benefit Plan for Financial
Institutions or ii) meet the Rule of 70 as defined in the Pentegra Defined
Benefit Plan for Financial Institutions, including credited service in the FHLB
system, but excluding any other credited service at another Pentegra
participating employer.  Further, as determined and recommended by the President
and Chief Executive Officer, the participant may not be entitled to such pro
rated payout if employed by a competing institution at the time of or subsequent
to termination from the Bank.

 

EIP participants who terminate employment with the Bank by reason of death or
disability prior to the conclusion of the plan year will receive a pro rata
payment of any incentive award determined by the Bank’s President and Chief
Executive Officer, with the concurrence of the Committee, based on the months of
completed service as an EIP participant during the year.  Beneficiaries of such
payments will be the same as identified in the Bank’s group insurance plan.

 

Awards to retiring or disabled participants or beneficiaries will be paid at the
same time as awards to all active participants.

 

The Bank may make such provisions, as it deems appropriate, for withholding
payroll taxes in connection with payment of EIP awards.

 

The Bank also has several other incentive programs for staff at the Bank
designed to motivate employees to become more innovative and productive. The
Bank’s President is responsible for the administration of each of these programs
and has the authority to construe, implement, and administer programs, as
appropriate.

 

9

--------------------------------------------------------------------------------
